UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-35484 VIZCONNECT, INC. (Exact name of registrant as specified in its charter) Nevada 27-3687123 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 136 Dwight Road
